DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 4/1/2022, with respect to claims 1 and 8 have been fully considered and are persuasive.  The rejection of claims 1 and 8 has been withdrawn. 
Allowable Subject Matter
Claims 1-14 and 16-20 are allowed.
Reasons for allowance:
None of the prior art of record discloses or suggests alone or in combination that an optical display system, comprising a combination of various elements as claimed, more specifically, the combination of “a polarization rotator disposed to accept the polarized image output and adapted to control the polarization of the polarized image output between desired polarization states; and a polarization dependent component disposed to accept an output from the polarization rotator and having a different focal length for each of the different polarization states of the image output” as set forth in claims 1, 8 and 17.
Claims 2-7 are allowed since they depend either directly or indirectly on the allowed claim 1.
Claims 9-14 and 16 are allowed since they depend either directly or indirectly on the allowed claim 8.
Claims 18-20 are allowed since they depend either directly or indirectly on the allowed claim 17.

Cited but not applied prior art:
Robbins (US 2013/0322810) discloses (Fig. 1) an optical image display/view system, comprising a programmable/controllable image-generating component 108 (Fig. 1; par. [0015]) adapted to generate a polarized image output; a polarization rotator 114 (Fig. 1; par. [0017]) disposed to accept the polarized image output and adapted to control the polarization of the polarized image output between desired polarization states electrically; and a polarization dependent component 116/120 (Fig. 1; par. [0018]) disposed to accept an output from the polarization rotator. However, Robbins lack disclosure of the polarization dependent component having a different focal length for each of the different polarization states of the image output.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH NHAN P NGUYEN whose telephone number is (571)272-1673.  The examiner can normally be reached on Monday, Tuesday, Thursday and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H. Caley can be reached on 571 272 2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THANH NHAN P NGUYEN/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        
-- May 7, 2022